DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 6, in the paper of 1/18/2021, is acknowledged.  Applicants' arguments filed on 1/18/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-12 and 14 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election with traverse of Group II, claims 6 and 7, to a method of producing O-succinylhomoserine or succinic acid and Species of: SEQ ID NO:22, in the paper of 6/1/2018, is acknowledged.
Additional Species Election
As a result of applicant’s previously added claims, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The method according to claim 6, wherein expression of homoserine O- succinyltransferase gene is enhanced (claim 13). 

The method according to claim 6, wherein expression of cystathionine gamma-synthase gene is weakened or eliminated (claim 14).

The method according to claim 6, wherein expression of homoserine kinase gene is weakened or eliminated (claim 14).

The method according to claim 6, wherein expression of cystathionine gamma-synthase gene and homoserine kinase gene are weakened or eliminated (claim 14).


During a telephone conversation with Sandra Shaner on 12/4/2019 a provisional election was made without traverse to prosecute the invention of Species Group 1, method according to claim 6, wherein expression of homoserine O- succinyltransferase gene is enhanced (claim 13).  Affirmation of this election must be made by applicant in replying to this Office action.  This election was confirmed in the paper of 3/9/2020.
Claims 1-5, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 7,851,180, Rowbury and Woods (J. Gen. Microbiol. Vol 36, pp 341-358, 1964) and Katashkina et al. (US Patent No. 7,604,979).
This rejection was stated in the previous office action as it applied to previous claims 6, 7, 11 and 12.  In response to the rejection applicants have amended the E. coli strain.
Shin et al. teach the production of the amino acid methionine through a two step process that first produces O-succinylhomoserine.  Shin et al. teach a method of producing O-succinylhomoserine comprising culturing a microorganism of the genus Escherchia (E. coli (K12) W3110) having an ability to produce O-succinylhomoserine in a medium wherein the microorganism comprises a homoserine O-succinyltransferase which has a mutation in the metA gene which encodes a homoserine O-succinyltransferase lacking feedback control from methionine.  Shin et al. further teach that homoserine O-succinyltransferase catalyzes the conversion of homoserine and succinyl-CoA to O-succinylhomoserine.
Katashkina et al. disclose that it is known that genes encoding succinate dehydrogenase (sdhCDAB genes) as well as genes encoding .alpha.-ketoglutarate dehydrogenase (sucAB genes) and succinyl-CoA synthase (sucCD genes) form a cluster containing two promoters in the chromosome of E. coli.  As a means of enhancing the level of -ketoglutarate dehydrogenase activity in the E. coli cell to produce more amino acids, Katashkina et al. teach an L-amino acid-producing E. coli comprising an optimized level of expression of the sucAB gene, and wherein said E. coli has an ability to produce an L-amino acid in greater amounts than a parental strain and E. coli which is strain AF13199 (referencing U.S. Patent No. 5,908,768).  E. coli strain AF13199 is obtained from E. coli W3110 (paragraph 30 of referencing US Patent No. 5,908,768).  Thus Katashkina et al. teach an L-amino acid-producing E. coil comprising an optimized or enhanced level of expression of the sucAB gene, and wherein said E. coli has an ability to produce an L-amino acid in greater amounts than a parental strain, wherein the microorganism is E. coli K-12 strain.   Katashkina et al. teach the optimization of expression level of the sucAB gene by mutating the -35 region of a promoter for the sucAB gene on a chromosome comprising the sequence shown in SEQ ID NO:10, wherein NNN is AGAT or TTGC and wherein the optimized expression is increased expression.  Katashkina et al. further teach methods of producing succinic acid comprising culturing the above microorganism and recovering the succinic acid from the culture medium or cultured microorganism.  While Katashkina et al. may not teach the specific isolation of O-succinylhomoserine from the culture medium this is considered inherent to the methods taught by Katashkina et al. during the process of isolating L-glutamic acid, L-glutamine, L-proline, L-arginine, and L-leucine.  The presence of O-succinylhomoserine in the recovered cultured medium is evidenced by Rowbury and Woods (J. Gen. Microbiol. Vol 36, pp 341-358, 1964) who teach that O-succinylhomoserine is produced as an intermediate in the synthesis of cystathionine by E. coli.  .  While Katashkina et al. does not specifically disclose the amino acid sequence of the -ketoglutarate dehydrogenase complex the amino acid sequence of the -ketoglutarate dehydrogenase complex inherently consists of SEQ ID NO: 2 and SEQ ID NO:24.
E.coli taught by Shin et al. as a means of increasing the strength of the endogenous sucAB promoter in the E. coli cells taught by Shin et al. as a means of increasing the expression of -ketoglutarate dehydrogenase activity, succinate and succinyl-CoA as a means of increasing the substrates required to make O-succinylhomoserine in the cells taught by Shin et al.  One of skill in the art would have been motivated to use the method taught by Katashkina et al. of altering the promoter of the sucAB gene as a means of increasing the activity of a-ketoglutarate dehydrogenase activity in the cell taught by Shin et al.  The overarching motivation is to produce higher levels of O-succinylhomoserine.  The expectation of success is high based upon the level of skill in the art in the area of E. coli genetic engineering as exemplified by both Katashkina et al.and Shin et al. who teach all the methodology required to practice the obvious method.
Applicants Response: 
YPL1874US (JL-49610-US)	Applicants summarize the teachings of Shin and note that Shin does not disclose the feature 1 "wherein the activity of -ketoglutarate dehydrogenase complex (sucAB) is enhanced in the microorganism compared to an endogenous level thereof' and the feature 2 "recovering O-succinylhomoserine from the culture medium or the cultured microorganism". 
Applicant’s summit that the examiner states that Katashkina teaches an L-amino acid-producing E. coli comprising enhanced level of expression of the sucAB gene, and a parental strain, wherein the microorganism is E. coli K-12 strain.  Applicants submit that however, Katashkina discloses an E. coli strain having an enhanced sucAB activity 
Applicants further submit that methionine has a different pathway from that of glutamic acid and proline biosynthesis studied by Katashkina.  Applicants submit that further although glutamic acid and proline belong to the same glutamic acid family biosynthetic pathway, the enhancement of sucAB produces different results for the two amino acid products)i.e. no glutamic acid production vs slight increase in proline accumulation).
Applicants submit that considering methionine belongs to a different biosynthetic pathway from the amino acids studied by Katashkina, Katashkina does not disclose or suggest that the enhancement of sucAB activity can result in an increase in methionine production, let alone in O-succinylhomoserine production.  
Applicants submit that thus Katashkina teaches away from the claimed invention since there are many intermediates and metabolites in the methionine biosynthetic pathway and it requires undue experimentation to find out an intermediate or metabolite which would be produced in increased amount among the intermediates and metabolites.


Applicants further submit that the examiner states "While Katashkina et al. may not teach the specific isolation of O-succinylhomoserine from the culture medium this is considered inherent to the methods taught by Katashkina et al. …”.  Applicants submit that the Examiner has failed to provide the required articulated technical rationale as to why the disclosures of Rowbury and Woods are applicable to the combination of Shin and Katashkina and therefore prima facie obviousness is not established for the combination of Shin, Katashina, and Rowbury and Woods. YPL1874US (JL-49610-US)
Applicants submit that even if one were to assume that O-succinylhomoserine is present in the cultured medium of E.coli, 0-succinylhomoserine would not inherently be present in the isolated product obtained from a process of isolating L-glutamic acid, L-glutamine, L-arginine, and L-leucine of Katashkina since the isolation process of Katashkina is for isolating specific amino acid. i.e., isolating L-glutamic acid, L-glutamine, L-arginine, and L-leucine, each of which has different structure and properties from O-succinylhomoserine.  Applicants submit that in this regard, none of the cited references discloses feature 2, "recovering O-succinylhomoserine from the culture medium or the cultured microorganism". 

Applicants submit that additionally, the claimed method cannot be obvious over the cited combination of references because the claimed method is shown in the examples of the application to result in unexpectedly superior production of O-succinylhomoserrine.  Applicants submit that Example 4 shows production of O-succinylhomoserrine by two different E. coli strains (CC03-0038/pCLPcysk-metA 11_PsucA-sucAB and CJM2-A1 1/pCLPcysk-metAl 1_PsucA-sucAB), each modified as required in the claimed method, as compared to the same strain lacking the modifications (CC03-0038/pCL1920 and CJM2-A1 1/pCL1920). 
Applicants submit that none of the disclosures of Shin, Katashkina, and Rowbury and Woods, taken alone or in any combination, would have permitted one of skill in the art to predict that the modifications in the microorganism of the claimed method would result in at least a 40% increase in O-succinyl homoserine production compared to the same microorganism without those modifications. YPL1874US (JL-49610-US)
Applicants submit that the claimed method is not obvious over the combination of references and for all the above reasons, Applicant requests reconsideration and withdrawal of the rejection and allowance of the claims. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons stated herein.
-ketoglutarate dehydrogenase complex (sucAB) is enhanced in the microorganism compared to an endogenous level thereof' and the feature 2 "recovering O-succinylhomoserine from the culture medium or the cultured microorganism", this is acknowledged as the current rejection is not based upon anticipation by Shin et al. but by obviousness over Shin et al. US 7,851,180, Rowbury and Woods (J. Gen. Microbiol. Vol 36, pp 341-358, 1964) and Katashkina et al. (US Patent No. 7,604,979).  
As previously stated and repeated above, one of skill in the art before the effective filing date would have been motivated to increase the level of expression of the sucAB gene in the E.coli taught by Shin et al. by increasing the strength of the endogenous sucAB promoter in the E. coli cells taught by Shin et al. as a means of increasing the expression of -ketoglutarate dehydrogenase activity and succinate and succinyl-CoA, as a means of increasing the substrates required to make O-succinylhomoserine in the cells taught by Shin et al.  One of skill in the art would have been motivated to use the method taught by Katashkina et al. of altering the promoter of the sucAB gene as a means of increasing the activity of -ketoglutarate dehydrogenase activity in the cell taught by Shin et al.  The overarching motivation is to produce higher levels of O-succinylhomoserine.  The expectation of success is high based upon the level of skill in the art in the area of E. coli genetic engineering as exemplified by both Katashkina et al. and Shin et al. who teach all the methodology required to practice the obvious method.
-ketoglutarate dehydrogenase to produce O-succinylhomoserine.  It is noted that the levels of downstream amino acids involves additional substrates and enzymes that may not allow their upregulation.  With regard to applicants submission that Katashkina does not disclose or suggest the enhancement of sucAB can increase succinate or succinyl-CoA production let alone O-succinylhomoserine, one of skill in the art one of skill in the art would know that the sucAB gene encodes -ketoglutarate dehydrogenase which catalyzes the oxidative decarboxylation of -ketoglutarate to generate succinyl-CoA and carbon dioxide along with the production of NADH and H+ (see Yu et al., FEMS Microbiol Lett. Vol 254, pp 245-250, 2006).  The metA gene product, homoserine O-succinyltransferase, catalyzes the enzymatic production of O-succinylhomoserine from succinyl-CoA and homoserine.
With regard to applicants  submission that  methionine has a different pathway from that of glutamic acid and proline biosynthesis studied by Katashkina and that while glutamic acid and proline belong to the same glutamic acid family biosynthetic pathway, 
With regard to applicants  submission that  considering methionine belongs to a different biosynthetic pathway from the amino acids studied by Katashkina and applicants submission that Katashkina does not disclose or suggest that the enhancement of sucAB activity can result in an increase in methionine production, let alone in O-succinylhomoserine production, this is acknowledged.  Applicants are reminded that , as previously stated, one of skill in the art before the effective filing date would have been motivated to increase the level of expression of the sucAB gene in the E.coli taught by Shin et al. as a means of increasing the expression of -ketoglutarate dehydrogenase activity, and the level of succinate and succinyl-CoA as a means of increasing the substrates required to make O-succinylhomoserine in the cells taught by Shin et al. using the homoserine O-succinyltransferase encoded by the metA gene.   As stated in the original rejection, the overarching motivation is to produce higher levels of O-succinylhomoserine.  
With regard to applicants  submission that Katashkina teaches away from the claimed invention since there are many intermediates and metabolites in the methionine biosynthetic pathway and it requires undue experimentation to find out an intermediate or metabolite which would be produced in increased amount among the intermediates E.coli taught by Shin et al. as a means of increasing the expression of -ketoglutarate dehydrogenase activity, and the level of succinate and succinyl-CoA as a means of increasing the substrates required to make O-succinylhomoserine in the cells taught by Shin et al. using the homoserine O-succinyltransferase encoded by the metA gene.   As stated in the original rejection, the overarching motivation is to produce higher levels of O-succinylhomoserine.  
With regard to applicants  submission that the examiner states "While Katashkina et al. may not teach the specific isolation of O-succinylhomoserine from the culture medium this is considered inherent to the methods taught by Katashkina et al. …” and the Examiner has failed to provide the required articulated technical rationale as to why the disclosures of Rowbury and Woods are applicable to the combination of Shin and Katashkina and therefore prima facie obviousness is not established for the combination of Shin, Katashina, and Rowbury and Woods, this is not found persuasive because the passage applicants are referring to was originally relied on as it was relevant to the previous anticipation rejection over the same two references under 35 U.S.102(a)(1).
The Rowbury and Woods reference was used to evidence the presence of O-succinylhomoserine in the recovered cultured medium (see pages 8-9 of the office action of 12/9/2019).  This evidentiary reference is not required for the current rejection based upon obviousness and thus any argument directed to this reference is not found relevant to the rejection. The Rowbury and Woods reference was used   Thus with regard to applicants submission that in this regard, 
With regard to applicants submission that the claimed method cannot be obvious over the cited combination of references because the claimed method is shown in the examples of the application to result in unexpectedly superior production of O-succinylhomoserrine is not found persuasive on the basis that there is nothing “unexpected” about the increase in O-succinyl homoserine as a result of the increase in an enzyme which produces substrates for the production of O-succinylhomoserrine.  This supposed “unexpected” increase is the basis of the motivation for the original rejection based upon obviousness.  As stated previously and above, one of skill in the art before the effective filing date would have been motivated to increase the level of expression of the sucAB gene in the E.coli taught by Shin et al. as a means of increasing the expression of -ketoglutarate dehydrogenase activity, and the level of succinate and succinyl-CoA as a means of increasing the substrates required to make O-succinylhomoserine in the cells taught by Shin et al. using the homoserine O-succinyltransferase encoded by the metA gene.   As stated in the original rejection, the overarching motivation is to produce higher levels of O-succinylhomoserine.  
Thus, claims 6, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 7,851,180, Rowbury and Woods (J. Gen. Microbiol. Vol 36, pp 341-358, 1964) and Katashkina et al. (US Patent No. 7,604,979).

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
2/25/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652